

115 S312 IS: Saint-Gaudens National Historical Park Redesignation Act
U.S. Senate
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 312IN THE SENATE OF THE UNITED STATESFebruary 6, 2017Mrs. Shaheen (for herself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo redesignate the Saint-Gaudens National Historic Site as the Saint-Gaudens National Historical Park, and for other purposes.
	
 1.Short titleThis Act may be cited as the Saint-Gaudens National Historical Park Redesignation Act.
 2.FindingsCongress finds that— (1)Augustus Saint-Gaudens was one of the greatest sculptors in the United States, creating well-known public monuments to Civil War heroes, peerless bas-reliefs, and the 1907 United States gold coinage, which are considered to be the most beautiful coins ever minted;
 (2)from 1885 until the death of Augustus Saint-Gaudens in 1907, Augustus Saint-Gaudens maintained a residence and studios in Cornish, New Hampshire, where many of the most famous works of Augustus Saint-Gaudens were created and perfected;
 (3)the presence of Saint-Gaudens in Cornish, New Hampshire, attracted leaders and practitioners in painting, sculpture, etching, writing, poetry, drama, dance, musical composition, musical performance, architecture, landscape architecture, jurisprudence, politics, and other artistic disciplines to relocate to Cornish, forming the Cornish Art Colony, which was—
 (A)one of the earliest art colonies; and (B)one of the richest and most diverse concentrations of practicing artists in the United States;
 (4)the core of the Cornish Art Colony is currently preserved at Aspet, the estate of Augustus Saint-Gaudens, and at the Blow-Me-Down Farm, which served as a social hub for the Colony, both of which are part of the Saint-Gaudens National Historic Site; and
 (5)throughout the long history of the Saint-Gaudens National Historic Site, the Historic Site and the partner organization of the Historic Site, the Saint-Gaudens Memorial, have promoted the arts through the regular presentation of musical concerts, historical dramas, visual arts exhibitions, artistic workshops, and the oldest artist-in-residence program in the National Park Service, creating a vibrant artistic community that promotes the creation, performance, and interpretation of the artistic heritage of the United States.
			3.Designation of Saint-Gaudens National Historical  Park
 (a)In GeneralThe Saint-Gaudens National Historic Site shall be known and designated as the Saint-Gaudens National Historical Park. (b)Amendments to Public Law 88–543Public Law 88–543 (78 Stat. 749) is amended—
 (1)by striking National Historic Site each place it appears and inserting National Historical Park; and (2)in section 2(a), by striking historic site and inserting Saint-Gaudens National Historical Park.
 (c)ReferencesAny reference in any law, regulation, document, record, map, or other paper of the United States to the Saint-Gaudens National Historic Site shall be considered to be a reference to the Saint-Gaudens National Historical Park.